Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Application status
With Applicants’ request for After-Final Consideration Program 2.0, Applicants filed a response, a declaration under 37 CFR 1.132 and an amendment to claims received on 05/13/2022.  Said amendment canceled Claims 7-8 and 14-27, and amended Claims 1 and 3.  Claims 1-3 and 9-11 are being examined on the merit.
Claims 4-6, 12 and 13 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claims 1-3 and 9-11 under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US Patent No. 9315787) in view of Airaksinen et al. (Nucleic Acids Research, 1998, Vol. 26, No. 2, pg. 576-581), Folz et al. (Journal of Biological Chemistry, 1988, Vol. 263, No. 4, pg. 2070-2078), Yamagami et al. (“Mutant Taq DNA polymerases with improved elongation ability as a useful reagent for genetic engineering,” Front. Microbiol., 5: 461 (2014), see IDS) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), is maintained.  It is noted by the Examiner that the previous rejection of record is modified as shown below due to amendment to claims filed on 05/13/2022.  
Claims are drawn to a DNA polymerase having reverse transcription activity and having 93% or more identity to the amino acid sequence of SEQ ID NO: 1, wherein the DNA polymerase comprises an amino acid modification at position 509, and wherein the amino acid modification at position 509 of SEQ ID NO: 1 is substitution with arginine.
Schafer et al. teach a Thermus thermophilus DNA polymerase (SEQ ID NO: 41, which is 100% identical to Applicants’ SEQ ID NO: 1, see below sequence alignment) comprising Q509K mutation (see Table 3 under columns 19 and 20).  It is noted by the Examiner that a polypeptide having 100% identity to Applicants’ SEQ ID NO: 1 would inherently have the reverse transcription activity.  
Claims 9-11 are included in this rejection because they recite functions that are inherent to the Thermus thermophilus DNA polymerase (SEQ ID NO: 41, which is 100% identical to Applicants’ SEQ ID NO: 1, see below sequence alignment) comprising Q509K mutation.

Score

Expect
Method
Identities
Positives
Gaps
Frame
1664 bits(4309)

0.0()
Compositional matrix adjust.
834/834(100%)
834/834(100%)
0/834(0%)


Features:
Query  1    MEAMLPLFEPKGRVLLVDGHHLAYRTFFALKGLTTSRGEPVQAVYGFAKSLLKALKEDGY  60
            MEAMLPLFEPKGRVLLVDGHHLAYRTFFALKGLTTSRGEPVQAVYGFAKSLLKALKEDGY
Sbjct  1    MEAMLPLFEPKGRVLLVDGHHLAYRTFFALKGLTTSRGEPVQAVYGFAKSLLKALKEDGY  60

Query  61   KAVFVVFDAKAPSFRHEAYEAYKAGRAPTPEDFPRQLALIKELVDLLGFTRLEVPGYEAD  120
            KAVFVVFDAKAPSFRHEAYEAYKAGRAPTPEDFPRQLALIKELVDLLGFTRLEVPGYEAD
Sbjct  61   KAVFVVFDAKAPSFRHEAYEAYKAGRAPTPEDFPRQLALIKELVDLLGFTRLEVPGYEAD  120

Query  121  DVLATLAKKAEKEGYEVRILTADRDLYQLVSDRVAVLHPEGHLITPEWLWEKYGLRPEQW  180
            DVLATLAKKAEKEGYEVRILTADRDLYQLVSDRVAVLHPEGHLITPEWLWEKYGLRPEQW
Sbjct  121  DVLATLAKKAEKEGYEVRILTADRDLYQLVSDRVAVLHPEGHLITPEWLWEKYGLRPEQW  180

Query  181  VDFRALVGDPSDNLPGVKGIGEKTALKLLKEWGSLENLLKNLDRVKPENVREKIKAHLED  240
            VDFRALVGDPSDNLPGVKGIGEKTALKLLKEWGSLENLLKNLDRVKPENVREKIKAHLED
Sbjct  181  VDFRALVGDPSDNLPGVKGIGEKTALKLLKEWGSLENLLKNLDRVKPENVREKIKAHLED  240

Query  241  LRLSLELSRVRTDLPLEVDLAQGREPDREGLRAFLERLEFGSLLHEFGLLEAPAPLEEAP  300
            LRLSLELSRVRTDLPLEVDLAQGREPDREGLRAFLERLEFGSLLHEFGLLEAPAPLEEAP
Sbjct  241  LRLSLELSRVRTDLPLEVDLAQGREPDREGLRAFLERLEFGSLLHEFGLLEAPAPLEEAP  300

Query  301  WPPPEGAFVGFVLSRPEPMWAELKALAACRDGRVHRAADPLAGLKDLKEVRGLLAKDLAV  360
            WPPPEGAFVGFVLSRPEPMWAELKALAACRDGRVHRAADPLAGLKDLKEVRGLLAKDLAV
Sbjct  301  WPPPEGAFVGFVLSRPEPMWAELKALAACRDGRVHRAADPLAGLKDLKEVRGLLAKDLAV  360

Query  361  LASREGLDLVPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEDAAHRALLSERLHRNLLK  420
            LASREGLDLVPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEDAAHRALLSERLHRNLLK
Sbjct  361  LASREGLDLVPGDDPMLLAYLLDPSNTTPEGVARRYGGEWTEDAAHRALLSERLHRNLLK  420

Query  421  RLEGEEKLLWLYHEVEKPLSRVLAHMEATGVRLDVAYLQALSLELAEEIRRLEEEVFRLA  480
            RLEGEEKLLWLYHEVEKPLSRVLAHMEATGVRLDVAYLQALSLELAEEIRRLEEEVFRLA
Sbjct  421  RLEGEEKLLWLYHEVEKPLSRVLAHMEATGVRLDVAYLQALSLELAEEIRRLEEEVFRLA  480

Query  481  GHPFNLNSRDQLERVLFDELRLPALGKTQKTGKRSTSAAVLEALREAHPIVEKILQHREL  540
            GHPFNLNSRDQLERVLFDELRLPALGKTQKTGKRSTSAAVLEALREAHPIVEKILQHREL
Sbjct  481  GHPFNLNSRDQLERVLFDELRLPALGKTQKTGKRSTSAAVLEALREAHPIVEKILQHREL  540

Query  541  TKLKNTYVDPLPSLVHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAF  600
            TKLKNTYVDPLPSLVHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAF
Sbjct  541  TKLKNTYVDPLPSLVHPRTGRLHTRFNQTATATGRLSSSDPNLQNIPVRTPLGQRIRRAF  600

Query  601  VAEAGWALVALDYSQIELRVLAHLSGDENLIRVFQEGKDIHTQTASWMFGVPPEAVDPLM  660
            VAEAGWALVALDYSQIELRVLAHLSGDENLIRVFQEGKDIHTQTASWMFGVPPEAVDPLM
Sbjct  601  VAEAGWALVALDYSQIELRVLAHLSGDENLIRVFQEGKDIHTQTASWMFGVPPEAVDPLM  660

Query  661  RRAAKTVNFGVLYGMSAHRLSQELAIPYEEAVAFIERYFQSFPKVRAWIEKTLEEGRKRG  720
            RRAAKTVNFGVLYGMSAHRLSQELAIPYEEAVAFIERYFQSFPKVRAWIEKTLEEGRKRG
Sbjct  661  RRAAKTVNFGVLYGMSAHRLSQELAIPYEEAVAFIERYFQSFPKVRAWIEKTLEEGRKRG  720

Query  721  YVETLFGRRRYVPDLNARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLREMGAR  780
            YVETLFGRRRYVPDLNARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLREMGAR
Sbjct  721  YVETLFGRRRYVPDLNARVKSVREAAERMAFNMPVQGTAADLMKLAMVKLFPRLREMGAR  780

Query  781  MLLQVHDELLLEAPQARAEEVAALAKEAMEKAYPLAVPLEVEVGMGEDWLSAKG  834
            MLLQVHDELLLEAPQARAEEVAALAKEAMEKAYPLAVPLEVEVGMGEDWLSAKG
Sbjct  781  MLLQVHDELLLEAPQARAEEVAALAKEAMEKAYPLAVPLEVEVGMGEDWLSAKG  834

Schafer et al. do not teach said Thermus thermophilus DNA polymerase comprising a mutation at Q509 to arginine. 
The reference of Airaksinen et al. teaches a method of site-saturation mutagenesis, wherein a single amino acid can be replaced by any other amino acid, which, according to the reference is useful for studying a small, well conserved region of a protein “that is assumed or known to have a functional role” (p. 576, left column). The reference provides advantages of using site-saturation mutagenesis over simple site-directed mutagenesis, namely “several different amino acid substitutions are gained by the same effort” and “additional information can be obtained concerning the nature of acceptable substitutive amino acids” (p. 576, left column).  The reference of Folz et al. is cited as demonstrating the use of site-saturation mutagenesis for analyzing the functional role of a particular amino acid in a protein, wherein an Ala residue was replaced with amino acids having altered characteristics with respect to acidity, basicity, aromaticity, hydrophobicity, and volume (p. 2070, abstract and p. 2076, Table 1).
Yamagami et al. teach a Taq (Thermus aquaticus) polymerase comprising E742 mutation to histidine, lysine or arginine (see “RA”, “KR” and “HA” on page 7 left column; and Table 4).  Yamagami et al. further teach that the increased extension rate is generally attributed to positive charges of amino acid residues His, Arg and Lys at the position 742.
It would have been obvious for a person of ordinary skill in the art (POSITA) at the time of filing to make and use the Thermus thermophilus DNA polymerase (SEQ ID NO: 41, which is 100% identical to Applicants’ SEQ ID NO: 1, comprising Q509K mutation as taught by Schafer et al. and combine with teachings of Airaksinen et al. and Folz et al. to perform site-saturation mutagenesis of said Thermus thermophilus DNA polymerase at positions Q509 to any of the other 19 amino acids, especially the positively charged amino acid Arg.  A POSITA would have been motivated to make and use such Thermus thermophilus DNA polymerase because [1] DNA polymerases from Thermus thermophilus and Thermus aquaticus (also known as Taq polymerase) are used interchangeably (see Table 1 in columns 15-16 of Schafer et al.), and as such, a POSITA can easily determine the equivalent amino acid residues from a sequence alignment result as they are highly homologous as discussed by Schafer et al. in Table 3, which shows that E507K of a Taq polymerase (SEQ ID NO: 38) corresponds to Q509K Thermus thermophilus DNA polymerase (SEQ ID NO: 41) (Likewise, a POSITA would be able to easily note that E742 of the Taq polymerase corresponds to E744 of the Thermus thermophilus DNA polymerase, see Fig. 1 A-C); [2] the use of site-saturation mutagenesis over simple site-directed mutagenesis to replace the specific amino acids, as noted by Airaksinen et al., is that site-saturation mutagenesis is advantageous over simple site-directed mutagenesis, especially when the region is well known; and [3] substituting amino acid residues to positively charged amino acid such as Arg, in order to increase processivity, especially in DNA polymerases which interact with negatively charged nucleic acids is both well-known and rampantly practiced as evidenced by Yamagami et al.  
As discussed in KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), it is considered obvious to combine prior art elements known to be used in equivalent fields of endeavor together into a single combination.  These references clearly show that substituting amino acid residue 509 to a positively charged Arg in the Thermus thermophilus DNA polymerase from the corresponding residue 507 of the Taq polymerase were known to be used in equivalent fields of endeavor; thus, it is considered obvious to combine them together.
Furthermore, a POSITA would have had a reasonable expectation of success to make and use such Thermus thermophilus DNA polymerase because all of the required biochemical reagents and techniques were known and readily available as evidenced by Schafer et al., Yamagami et al., Airaksinen et al. and Folz et al. prior to the filing of the instant application.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Applicants’ Arguments:
Claim 1, (and, thus, claims 2, 3, and 9-11 dependent thereon), as amended, recites a Thermus thermophiles (Tth) DNA polymerase having reverse transcription activity and having 93% or more identity to the amino acid sequence of SEQ ID NO: 1, wherein the DNA polymerase has a Q509R substitution. 
As an initial matter, none of the cited references teaches or suggests producing the Q509R mutated Tth DNA polymerase, and, further, none of the cited references teaches or suggests the beneficial properties of this mutated DNA polymerase. Schafer et al. merely suggests a Q509K mutation in Table 3 thereof. Schafer et al. does not teach or suggest a Q509R mutation. Moreover, Schafer et al. does not teach actually producing a Q509K mutated Tth DNA polymerase, let alone producing a Q509R mutated Tth DNA polymerase, as required by the pending claims. 
Furthermore, the existence of unexpected benefits provided by the present invention rebut the obviousness position recited in the Office Action, even if the combination of the disclosures of the cited references are considered to properly establish prima facie obviousness. 
The mutated Tth DNA polymerase of the present invention has strong reverse 
transcription activity, which enables the reverse transcription reaction to be completed within a short period of time, i.e., within 5 minutes or less. In particular, Example 7 of the present application demonstrates that the use of the mutated Tth DNA polymerase of the present invention achieved nucleic acid amplification with higher efficiency than the use of a wild-type Tth DNA polymerase under the 1-minute and 5-minute reverse transcription reaction conditions. 
Furthermore, the mutated Tth DNA polymerases of the present invention also exhibit excellent storage stability as compared to other Tth DNA polymerases (e.g., the Q509K mutated Tth DNA polymerase). Specifically, the experimental data set forth in Table 7 for Example 8 of the present application show that Q509R mutated Tth DNA polymerase has higher storage stability than Q509K mutated Tth DNA polymerase in the stage stability test at 37 degrees Celsius for 4 weeks. The use of the Q509R mutant Tth DNA polymerase achieved nucleic acid amplification, whereas the use of the Q509K mutated Tth DNA polymerase did not do so. This means that the Q509R mutated Tth DNA polymerase has higher storage stability than the Q509K mutated Tth DNA polymerase at a temperature near room temperature. 
The Office asserts that Example 8 of the present application does not show unexpected results for the present invention because the results could be due to other factors, such as the presence of buffers. However, as described in the Declaration Under 37 C.F.R. §1.132 of Tetsuhiro Kobayashi (submitted herewith), one of the co-inventors for the present application performed an additional experiment that confirms the unexpected results with respect to storage stability for the present invention (Rule 132 Declaration at paragraphs 8- 10). 
Specifically, the remaining activities before and after heat treatment under accelerated test conditions at 94 °C for 1 hour were examined using modified Tth DNA polymerases (Q509K and Q509R) (Rule 132 Declaration at paragraph 7). The Q509R modified Tth polymerase exhibited higher stability than the Q509K DNA polymerase (Rule 132 Declaration at paragraph 8). The Experiment used a different storage buffer than the storage buffer used in Example 8 of the present invention, indicating that the effect shown in Example 8 of the present application (i.e., high storage stability of the Q509R modified Tth DNA polymerase) is not due to other factors such as the type of buffer (Rule 132 Declaration at paragraph 9). 
In addition, a person of ordinary skill in the art would have understood that DNA polymerases are stored at low temperatures (e.g., -20 °C), which require special refrigerators that can maintain such low temperatures, and that the fact that the enzymatic activity of the inventive DNA polymerase can be retained without storage at such low temperatures is a significant and desirable effect of the present invention (Rule 132 Declaration at paragraph 10). 
In Example 10 of the present application, PCR was performed in the presence of 
plasma and E. coli genomic DNA. The results confirmed that the use of the Q509R mutated Tth DNA polymerase achieved a sufficient amplification amount with a fewer number of amplifications as compared to the wild-type Tth DNA polymerase (see Fig. 7 and specification paragraph 0073 of the present application). 
In Example 11 of the present application, RT-PCR was performed using enterovirus RNA. When the wild-type Tth DNA polymerase was used, the viruses sometimes could not be detected. However when the Q509R mutated Tth DNA polymerase was used, the viruses were stably detected even when the amount of RNA was small (e.g., 24.4 copies) (see Fig. 8 and specification paragraph 0075 of the present application).  
In Example 12 of the present application, PCR was performed in the presence of 
plasma. The use of the wild-type Tth DNA polymerase did not achieve amplification, but the use of the Q509R mutated Tth DNA polymerase did so (see Fig. 9 and specification paragraph 0077 of the present application). 
The Rule 132 Declaration submitted herewith also provides a report of an additional experiment comparing the activity of the Q509K and Q509R modified Tth DNA polymerases (Rule 132 Declaration at paragraphs 4-6). 
The results of the additional experiment show that, when whole blood was added to one unit of antibody-mixed enzyme (i.e., either Q509K or Q509R Tth DNA polymerase), and real-time PCR was performed, the Q509R modified DNA polymerase possessed improved resistance to the inhibitors derived from the whole blood (Rule 132 Declaration at paragraphs 4-6). The amplification amount is four times lager in the same number of cycles when Q509R is used as compared to Q509K, thereby indicating that Q509R unexpectedly performs better than Q509K (Rule 132 Declaration at paragraph 6). 
A person of ordinary skill in the art could not have predicted the aforementioned 
superior effects based on the teachings of the cited references, such that these superior effects of the present invention serve to rebut the obviousness position recited in the Office Action, even if the combination of the disclosures of the cited references are considered to properly establish prima facie obviousness. 
For all of the above-described reasons, the present invention - as defined by claims 1- 3 and 9-11 - would not have been obvious to a person of ordinary skill in the art at the relevant time in view of the combined disclosures of the cited references. Accordingly, the obviousness rejection should be withdrawn.

Examiner’s Explanation:
First, it is noted by the Examiner that this rejection is made under 35 USC 103, therefore, it is an “obviousness” rejection and Schafer et al. do not have to teach the 509R mutation.
Second, regarding ‘unexpected result’ arguments, i.e., shortened time for reverse transcription, or improved storage or stability of the polymerase having 509R mutation, none of these are claimed limitations.  Therefore, due to the fact that 509K and 509R mutations are very similar in that both of them are positively charged, i.e., lysine and arginine, the thermodynamic properties and enzymatic processivities of Tth DNA polymerase mutated with 509K versus 509R are expected to be very similar and not statistically significant.  For the reasons provided herein and in the previous office action, the instant rejection is maintained.  


/JAE W LEE/           Examiner, Art Unit 1656                                                                                                                                                                                             

/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656